Citation Nr: 0729194	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1986 (Marine Corps), April to August 1987 (Marine 
Corps), and from July 1988 to May 1995 (Army).  He also 
subsequently served in the United States Army Reserve, 
although the dates of all periods of active duty for training 
(ACDUTRA), and inactive duty training remain unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 Regional Office (RO) 
rating decision which determined that new and material 
evidence had not been received to reopen a claim of service 
connection for low back syndrome.  This decision was entered 
by the Department of Veterans Affairs (VA) RO in Atlanta, 
Georgia.

The appellant was afforded a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2007.  The 
transcript is of record.

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim of 
entitlement to service connection for a low back disorder. 
 Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.  


FINDINGS OF FACT

1.  Service connection for a low back disorder (characterized 
as "low back syndrome") was last finally denied in a 
December 2001 rating decision, which essentially found that 
though the veteran was treated in service for low back 
syndrome, no permanent residual or chronic disability 
following his service had been shown.  A timely appeal was 
not thereafter initiated.


2.  Evidence received since the December 2001 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it includes medical evidence 
demonstrating that the veteran in fact has a chronic back 
disorder, and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying entitlement to 
service connection for low back syndrome is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.


Factual Background

The veteran claims, in essence, that during his military 
service he injured his back, and that his back-related 
symptoms have worsened over time.  It is also argued that 
during a period of active duty for training he incurred 
another injury, essentially aggravating the condition.  See 
hearing transcript (transcript), at pages two and three.  He 
added he first injured his back while serving at Fort 
Stewart.  See page four of transcript.  The veteran noted 
that he was treated at the Dublin VA Medical Center (VAMC) in 
1996 and/or 1997.  See pages 9 and 10 of transcript.  He also 
testified that he incurred another service-related back 
injury in 2001 while on active duty for training in 
Kaiserslautern, Germany.  See page 13 of transcript.  The 
veteran additionally informed the undersigned that a 
physician had informed him that his back problems "could be 
related" to his in-service back injuries.  See page 17 of 
transcript.  In addition, the veteran claimed that a private 
physician, Dr. Karinen had told him that his service-
connected knee disability could be related to (or affecting) 
his claimed back disorder.  See page 19 of transcript.  

Service medical records on file show that the veteran was 
treated in March 1995 while at Fort Stewart for low back pain 
and muscle spasms.  See Physical Profile DA Form 3349.  A 
Screening Note of Acute Medical Care shows a diagnosis of 
possible low back pain (musculoskeletal strain).  March 1995 
X-ray examination was negative.  Medical records from the 
veteran's period of service from October 1985 to February 
1986 are not of record.  The veteran's service separation 
examination dated in September 1987 is on file; a back 
disorder was not reported.  

A May 1996 VA general medical examination report notes that 
the veteran complained of back problems which resulted from 
his military service.  History of chronic low back pain was 
diagnosed.  Physical examination of the back showed normal 
findings.  

The veteran initially submitted a claim seeking service 
connection for a back disorder in April 1996.  


Service connection for low back pain was denied by the RO in 
May 1996.  Notice was provided later in May 1996, but the 
veteran did not appeal.

A DA Form 2173, Statement of Medical Examination and Duty 
Status, received by VA in August 2001, shows that in July 
2001 while in the "line of duty" the veteran incurred a 
back "injury."  He was noted to have incurred low back pain 
as a result of lifting heavy equipment.  

Service connection for low back syndrome was again denied by 
the RO in December 2001.  The RO essentially found that 
though the veteran was treated in service for low back 
syndrome, no permanent residual or chronic disability 
following his service had been shown.  Notice was provided 
later in December 2001; the veteran did not appeal.  
Therefore, the December 2001 decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103.  

The veteran sought to reopen his claim in January and April 
2002.

Several VA and private medical treatment records, dated from 
2002 to 2007, are of record.  These include findings 
reflective of various low back disorders.  These include, but 
are not limited to, a December 2003 private MRI (magnetic 
resonance imaging) report showing lumbar spine disc bulge and 
protrusion, December 2005 private office notes from Dr. 
McMahan including a diagnosis of degenerative disk disease, 
and a November 2006 VA MRI report revealing multilevel lumbar 
spine degenerative changes.  The December 2005 medical record 
from Dr. McMahan shows that he commented that the veteran's 
current back problems "could have been due to his service 
related injury [July 2001 lifting injury], although I cannot 
with certainty say that they were in fact directly caused by 
it."  


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Further, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

        (b)  Aggravation of nonservice-
connected disabilities.  Any increase in 
severity of a nonservice-connected 
disease or injury that is proximately due 
to or the result of a service-connected 
disease or injury, and not due to the 
natural progress of the nonservice-
connected disease, will be service 
connected.  However, VA will not concede 
that a nonservice-connected disease or 
injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by the 
United States Court of Appeals for Veterans Claims (Court) 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes:  (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces. 
 Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.


Analysis

As previously indicated, the RO most recently finally denied 
entitlement to service connection for a low back disorder in 
December 2001, finding that while the veteran was treated in 
service for low back problems, no permanent residual or 
chronic disability following his service had been 
demonstrated.  That rating decision is final.

Evidence added to the record since the December 2001 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised on a finding that the 
veteran in effect did not suffer from a chronic back 
disability, the above noted medical evidence clearly shows 
that presence of such a chronic disability.  Also, as 
reported above, Dr. McMahan, in December 2005, opined that 
the veteran's currently diagnosed back problems, to include 
degenerative disk disease, "could have been due to his July 
2001 "service related injury."  Hence, the additional 
evidence received is new and material.  Therefore, the claim 
of entitlement to service connection for a low back disorder 
is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a low back 
disorder and will issue a final decision once that 
development is complete, if the case is again denied by the 
RO and returned to the Board.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

The reopening of the claim for service connection for a low 
back disorder triggers certain duty to assist provisions of 
the VCAA, which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.

The veteran, as noted by the medical evidence of record, 
currently carries a diagnosis of several low back-related 
disorders, including disc bulge and protrusion, degenerative 
disk disease, and multilevel degenerative changes.  While a 
private medical record is on file noting that the veteran's 
current back problems "could" be related to an injury 
incurred during his military service, a VA examination has 
not been afforded the veteran in order to ascertain whether 
an etiological relationship exists between the veteran's 
military service and any currently diagnosed back problems.  
The veteran's accredited representative in October 2004 
requested that a medical nexus opinion should be sought.  The 
Board agrees.  A medical opinion based on a full review of 
the records and addressing any nexus between the veteran's 
service and his current low back disorders is necessary prior 
to further appellate consideration of this claim.  See 38 
C.F.R.§ 3.159(c) (2006).

The Board also notes that the veteran, in the course of his 
June 2007 hearing, testified that a private physician, Dr. 
Karinen, had told him that his service-connected knee 
disability could be related to (or affect) his claimed back 
disorder.  Medical records from Dr. Karinen have not been 
associated with the record.  As these private medical records 
may contain information critical to the matter at hand, 38 
C.F.R. § 3.159(c) mandates that VA assist in obtaining such 
records.

With this in mind, the Board acknowledges that the medical 
record does not appear to contain an opinion which tends to 
show that any of the veteran's diagnosed low back disorders 
are either proximately due to or the result of an established 
service-connected condition, or that a service-connected 
disorder has aggravated his low back disorder.  The Board 
does once more, however, acknowledge the claimed opinion 
received by the veteran from Dr. Karinen.  Thus, the question 
of whether the any of the veteran's diagnosed low back 
disorders are either proximately due to or the result of his 
service-connected left knee disorder, or that the left knee 
disorder has aggravated his low back is a medical question 
which requires a medical examination and opinion.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

Further, as also noted above, for certain chronic disorders, 
including arthritis, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).  Here, while medical records are not 
presently of record showing such a finding within one year of 
the veteran's separation dates in February 1986, August 1987, 
or May 1995, as noted, the Board observes that additional 
medical records, in the form of private records from Dr. 
Karinen, are being sought as part of this Remand.  

The Board also notes that service medical records from the 
veteran's period of active service from October 1985 and 
February 1986 are not of record.  If such records exist, they 
may contain information critical to the matter at hand.

As noted, the veteran has reported periods of ACDUTRA in the 
Army Reserves.  He attributes, at least in part, the low back 
disability for which he is currently seeking service 
connection in part to training for ACDUTRA.  The periods of 
ACDUTRA have not been verified (and if there were any medical 
records generated during any period of ACDUTRA, they have not 
been secured for the file).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for an 
exhaustive search for service medical 
records from the veteran's first period 
of active duty (October 1985 to February 
1986).  The veteran should also be asked 
if he has copies of those records and, if 
so, to submit them for the record.  If 
the records cannot be found, or have been 
irretrievably lost or destroyed, it 
should be so certified.  If the records 
are not located, the scope of the search 
should be documented for the record.

2.  The RO should arrange for 
verification of the veteran's periods of 
ACDUTRA and INACDUTRA in the Army Reserve 
from 1987 to the present.  Any service 
medical records from the periods of 
ACDUTRA and INACDUTRA should be 
obtained.  

3.  The RO should obtain from Dr. Karinen 
copies of records of all treatment 
provided the veteran.  The veteran must 
assist in this matter by providing any 
necessary release.  If the records are 
unavailable because they have been lost 
or destroyed, it should be so certified.  

4.  After completion of all of the above, 
the RO should schedule the veteran for a 
VA orthopedic examination to ascertain 
the current nature, extent of severity, 
and etiology of his claim low back 
disorder(s).  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.

The examiner should determine whether the 
veteran has any current low back 
disorders.  If a low back disorder is 
diagnosed, the examiner should express an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that any diagnosed low back 
disorder is related to the veteran's 
military service (either active duty, 
ACDUTRA, or INACDUTRA).  

If the etiology of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  

The examiner should also opine as to 
whether it is at least as likely as not 
that any current low back disorder is 
caused OR aggravated by the appellant's 
service-connected left knee disability.

In addition, the examiner should opine 
whether lumbar spine arthritis was 
compensably disabling within one year of 
the veteran's service separation dates in 
February 1986, August 1987, or May 1995.  

If any of the requested opinions cannot 
be rendered, without resorting to pure 
speculation, please explain why this is 
not possible.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should also review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the cased 
(SSOC) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


